Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In light of the amendments, convincing arguments and affidavit, none of the prior art is found to teach or sufficiently suggest a coating composition comprising the present latex polymer having a Tg of about -35 to 120°C; optionally containing about 0.5 wt% fluorosurfactant, and 0 to about 15 wt% of one or more colorant compositions having volatile organic content (VOC) of less than about 5 wt%;
	wherein the latex polymer is derived from a mixture of monomers comprising a crosslinking component and one or more of the selected ethylenically unsaturated monomers, and mixtures thereof;
	particularly wherein the crosslinking component comprises diacetone acrylamide (DAAM) is in an amount effective to provide a coating having a scrub resistance of at least 600; and
	wherein the coating composition provides a coating having a storage modulus (E') of about 1.0 x 106 to 1.0 to 107 Pa at 60°C and 0.1 rad/s and tan (5) of less than about 0.2 at 60°C and 0.1 rad/s.
	Thus, claims 1, 2, 4, 6-21 and 28-40 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE